Little, J.
1. When in a justice’s court it does not appear from the summons that the plaintiff had split his cause of action so as to bring the same within the jurisdiction of that court, an objection to the jurisdiction upon that ground can not be made by motion, but must be made by a plea to the jurisdiction, sworn to and filed in the first instance.
(a) In such a case; where no plea is filed in the first instance, an appeal after verdict waives any objection to the jurisdiction.
2. The entry of an appeal from a judgment rendered in a justice’s court and the subsequent trial of the case upon its merits, without objection to the sufficiency of the service, amount to a waiver of service in the first instance.
3. There being sufficient evidence to support the verdict, the judgment of the trial judge refusing to set it aside upon writ of certiorari will not be disturbed. Judgment affirmed.

All the Justices concurring.